                                           Case 3:21-cv-02404-JCS Document 4 Filed 04/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BENJAMIN T. CARIDAD,                            Case No. 21-cv-02404-JCS
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     CINDY BLACK,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this federal habeas action, petitioner challenges convictions he received in the
                                  14   Sacramento County Superior Court, which lies in the Eastern District of California.
                                  15   Accordingly, this action is TRANSFERRED to the United States District Court for the
                                  16   Eastern District of California, as that is the district of conviction. 28 U.S.C. §§ 1404(a),
                                  17   2241(d); Habeas L.R. 2254-3(b). The Clerk shall transfer this action forthwith.
                                  18          IT IS SO ORDERED.

                                  19   Dated: April 19, 2021

                                  20
                                                                                                JOSEPH C. SPERO
                                  21                                                            United States Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
